     Case 2:20-cr-00054 Document 139 Filed 08/11/21 Page 1 of 3 PageID #: 1119




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                           Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

         Defendant.


     DEFENDANT’S MOTION FOR ADDITIONAL EXTENSTION OF TIME TO FILE
      RULE 33 MOTION FOR NEW TRIAL AND OTHER POST-TRIAL MOTIONS

         Now comes the Defendant, Nedeltcho Vladimirov, by counsel, Timothy J. LaFon, and

moves this Honorable Court to Extend the present deadline of August 16, 2021, to file Post-Trial

Motions, including Rule 33 Motions to August 30, 2021. In support thereof, the Defendant states

as follows:

      1.       The Defendant’s counsel has been working diligently on Post-Trial Motions.

      2.       As of August 10, 2021, the Defendant’s counsel received a Notice of Appeal that

incorporates various and sundry objections by the Defendant himself that which was filed with the

Court.

      3.       Defense counsel needs time to coordinate with his client applicable to Post-Trial

Motions and this filing with the Court.

      4.       In addition, Defendant’s counsel has been involved in several other Federal

criminal defense matters that has occupied his time.

      5.       Sentencing in this matter is not set until November 18, 2021, therefore an additional

extension of two (2) weeks would not prejudice any party in this matter.
   Case 2:20-cr-00054 Document 139 Filed 08/11/21 Page 2 of 3 PageID #: 1120




     THEREFORE, the Defendant moves this Honorable Court to extend by an additional two

(2) weeks to August 30, 2021, the deadline to file Post-Trial Motions, including Rule 33 Motion

for New Trial and for such other and further relief as this Court deems just.

                                                     NEDELTCHO VLADIMIROV

                                                     By Counsel.

       CICCARELLO, DEL GIUDICE & LAFON




By: /s/Timothy J. LaFon______________
  Timothy J. LaFon (#2123)
  1219 Virginia Street, East, Suite 100
  Charleston, West Virginia 25301
  Phone: (304)344-4440
  Attorney for Defendant




                                                 2
     Case 2:20-cr-00054 Document 139 Filed 08/11/21 Page 3 of 3 PageID #: 1121




                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                                      AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                                                   Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

          Defendant.


                                             CERTIFICATE OF SERVICE

          I, Timothy J. LaFon, do hereby certify that the foregoing “Defendant’s Motion for

Additional Extension of Time to File Rule 33 Motion for New Trial and Other Post-Trial

Motions” has been served upon all parties via the Court’s electronic filing system on the 11th day

of August, 2021:

                                                     Andrew Tessman, Esquire
                                                     United States Attorney’s Office
                                                     P.O. Box 1713
                                                     Charleston, West Virginia 25326

CICCARELLO, DEL GIUDICE & LAFON



By:_/s/Timothy J. LaFon_____________
  Timothy J. LaFon (#2123)
  Attorney for Defendant




S:\Debby\Clients\Vladimirov, Nedeltcho\2021-8-11 - Motion for Additional Extension of Time to File Rule 33 Motion for New Trial.docx




                                                                    3
